DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-21 have been presented for examination and are rejected.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 13 objected to because of the following informalities:  typographical error in Claims 2 and 13  “defined by an network access”. It should be “defined by a network access”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9-11 and 19-21, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting a being unpatentable over claims 1-20 of U.S. Patent No. USPN 11133984 hereinafter ‘984.  The difference between the instant and the U.S. Patents ‘984 are “monitor the IoT device and the set of agreed-to-terms to determine whether the IoT device is presently in compliance with the set of agreed-to-terms; and deactivate the IoT device from the wireless network automatically in response to determining that the IoT device is not presently in compliance with the set of agreed-to-terms. ”
 It would have been obvious to define the set of agreed-to-terms by a network access negotiation method to monitor the IoT device and determine the compliance to agree to pay the contract of   the network activation for network usage and deactivate the IoT device if determined that it is not in compliance with set of agreed-to-terms. In doing so, it would improve system capacity, spectrum efficiency and a performance of an IoT device activation/management engine to a backend server as part of the terms and conditions for activating and manage payment including a cryptocurrency payment to cover the rest of the network access payment. The IoT devices can be autonomously registered and activated using smart contracts and/or block chain, quickly and partially or entirely transparently to the device user and owner.


Instant application-17/410,496
U.S. Patent No-11133984
 Claim 2. An Internet-of-Things (IoT) device activation server, comprising:
a processing unit comprising one or more processors; and
memory coupled with and readable by the processing unit and storing therein a set of computer-executable instructions which, when executed by the processing unit, causes the IoT device activation server to:
identify, for an IoT device of a plurality of IoT devices presently provisioned for a wireless network, a set of agreed-to-terms defined by an network access negotiation method, the IoT device being presently activated for use with the wireless network in accordance with the set of agreed-to-terms;
monitor the IoT device and the set of agreed-to-terms to determine whether the IoT device is presently in compliance with the set of agreed-to-terms; and
deactivate the IoT device from the wireless network automatically in response to determining that the IoT device is not presently in compliance with the set of agreed-to- terms.
3. The IoT device activation server of claim 2, wherein the set of agreed-to- terms is associated with one or more network access costs that define at least one of a network access value or a network access rate
Claim 1. An Internet-of-Things (IoT) device activation server, comprising: 
a processing unit comprising one or more processors; and 
memory coupled with and readable by the processing unit and storing therein a set of computer-executable instructions which, when executed by the processing unit, causes the IoT device activation server to: 
receive a request from an IoT device for initial access to a first wireless network;
 determine a particular network access negotiation method for the IoT device, based on data received from the IoT device, wherein the IoT device activation server supports a plurality of network access negotiation methods by which to negotiate use of currency and/or trading of data as payment for provisioning of network access to the IoT device; 
determine at least one of a network access value or network access rate for providing wireless network access to the IoT device, based on (a) the data received from the IoT device, and (b) the particular network access negotiation method determined for the IoT device; 

transmit the determined at least one network access value or network access rate to the IoT device;
 receive, from the IoT device, a device confirmation in response to at least one network access value or network access rate; and
 in response to the device confirmation, configure the first wireless network to enable network access by the IoT device and provision the IoT device to activate the IoT device on the first wireless network.

Claim 9. The IoT device activation server of claim 2, wherein the network access negotiation method for the IoT device is based on characteristics of sensor data collected by the IoT device, such that at least one of the set of agreed-to-terms is associated with the characteristics of the sensor data collected by the IoT device.
Claim 4. The IoT device activation server of claim 1, wherein determining the particular network access negotiation method for the IoT device comprises:
receiving, from the IoT, one or more characteristics of sensor data collected by the IoT device; and
selecting, based on the characteristics of the sensor data collected by the IoT device, a sensor data for network access exchange method as the particular network access negotiation method for the IoT device, and
wherein the determined at least one network access value or network access rate comprises an amount of the sensor data collected by the IoT device.
Claim 10. (New) The IoT device activation server of claim 2, wherein the network access negotiation method for the IoT device is based on cryptocurrency stored on the IoT device, such that at least one of the set of agreed-to-terms is associated with a cryptocurrency amount or rate to be provided by the IoT device in exchange for access to the wireless network.
Claim 6. (Original) The IoT device activation server of claim 1, wherein determining the particular network access negotiation method for the IoT device comprises:

receiving, from the IoT, an indication that an amount of cryptocurrency is stored on the IoT device; and

determining a cryptocurrency payment method as the particular network access negotiation method for the IoT device, and
wherein the determined at least one network access value or network access rate comprises a cryptocurrency amount or rate to be provided by the IoT device in exchange for access to the first wireless network.
Claim 11.  The IoT device activation server of claim 2, wherein the network access negotiation method for the IoT device is based on characteristics of sensor data collected by one or more additional IoT devices associated with the IoT device, based on at least one IoT device identifier or account identifier received from the IoT device, such that at least one of the set of agreed-to-terms is associated with the characteristics of the sensor data collected by the one or more additional IoT devices.
Claim 11. The method of configuring a wireless network to enable network access by an IoT device of claim 8, wherein determining the particular network access negotiation method for the IoT device comprises:
receiving, from the IoT, one or more characteristics of sensor data collected by the IoT device; and
selecting, based on the characteristics of the sensor data collected by the IoT device, a sensor data for network access exchange method as the particular network access negotiation method for the IoT device, and
wherein the determined at least one network access value or network access rate comprises an amount of the sensor data collected by the IoT device.
Claim 12. The IoT device activation server of claim 2, wherein the wireless network comprises a narrowband Internet-of-Things (NB-IoT) network.

Claim 2. The IoT device activation server of claim 1, wherein the first wireless network comprises a narrowband Internet-of-Things (NB-IoT) network.
Claim 13. A method for managing wireless network access for Internet-of-Things (IoT) devices, the method comprising:
identifying, for an IoT device of a plurality of IoT devices presently provisioned for a wireless network, a set of agreed-to-terms defined by an network access negotiation method, the IoT device being presently activated for use with the wireless network in accordance with the set of agreed-to-terms;
monitoring the IoT device and the set of agreed-to-terms to determine whether the IoT device is presently in compliance with the set of agreed-to-terms; and
deactivating the IoT device from the wireless network automatically in response to determining that the IoT device is not presently in compliance with the set of agreed-to-terms.
Claim 14. The method of claim 13, wherein the set of agreed-to-terms is associated with one or more network access costs that define at least one of a network access value or a network access rate.
Claim 8. A method of configuring a wireless network to enable network access by an Internet-of-Things (IoT) device, the method comprising:

receiving, by an IoT device activation server, a request from an IoT device for request for initial access to a first wireless network;

determining, by the IoT device activation server, a particular network access negotiation method for the IoT device, based on data received from the IoT device, wherein the IoT device

activation server supports a plurality of network access negotiation methods by which to negotiate use of currency and/or trading of data as payment for provisioning of network access to the IoT device;

determining, by the IoT device activation server, at least one of a network access value or network access rate for providing wireless network access to the IoT device, based on (a) the data received from the IoT device, and (b) the particular network access negotiation method determined for the IoT device;

transmitting, by the IoT device activation server, the determined at least one network access value or network access rate to the IoT device;

receiving, by the IoT device activation server and from the IoT device, a device confirmation in response to at least one network access value or network access rate; and

in response to the device confirmation: configuring, by the IoT device activation server, the first wireless network to enable network access by the IoT device; and provisioning, by the IoT device activation server, the IoT device to activate the IoT device on the first wireless network.
Claim 19. The method of claim 13, wherein the network access negotiation method for the IoT device is based on characteristics of sensor data collected by the IoT device, such that at least one of the set of agreed-to-terms is associated with the characteristics of the sensor data collected by the IoT device.
Claim 21. (New) The method of claim 13, wherein the network access negotiation method for the IoT device is based on characteristics of sensor data collected by one or more additional IoT devices associated with the IoT device, based on at least one IoT device identifier or account identifier received from the IoT device, such that at least one of the set of agreed-to-terms is associated with the characteristics of the sensor data collected by the one or more additional loT devices.
Claim 14. The method of configuring a wireless network to enable network access by an IoT device of claim 8, wherein determining the particular network access negotiation method for the IoT device comprises:
receiving, from the IoT device, at least one of an IoT device identifier or an account identifier associated with the IoT device;
determining one or more additional IoT devices associated with the IoT device, based on the at least one IoT device identifier or account identifier received from the IoT device;

retrieving, from the one or more additional IoT devices associated with the IoT device, one or more characteristics of sensor data collected by the additional IoT devices; and
selecting, based on the characteristics of the sensor data collected by the one or more additional IoT devices, a third-party sensor data for network access exchange method as the particular network access negotiation method for the IoT device.
Claim 20. The method of claim 13, wherein the network access negotiation method for the IoT device is based on cryptocurrency stored on the IoT device, such that at least one of the set of agreed-to-terms is associated with a cryptocurrency amount or rate to be provided by the IoT device in exchange for access to the wireless network.
Claim 13.  The method of configuring a wireless network to enable network access by an IoT device of claim 8, wherein determining the particular network access negotiation method for the IoT device comprises:
receiving, from the IoT, an indication that an amount of cryptocurrency is stored on the IoT device; and
determining a cryptocurrency payment method as the particular network access negotiation method for the IoT device, and
wherein the determined at least one network access value or network access rate comprises a cryptocurrency amount or rate to be provided by the IoT device in exchange for access to the first wireless network.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/22/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457    

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457